Case 1:19-cr-00024-SPW Document 42 Filed 06/25/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA JN 2 ° am
BILLINGS DIVISION “District OF oe
Billings

UNITED STATES OF AMERICA, CR 19-24-BLG-SPW

Plaintiff,

vs. FINAL ORDER OF FORFEITURE

CRAIG AARON YEATES,

Defendant.

 

 

This matter comes before the Court on the United States' Motion for Final
Order of Forfeiture (Doc. 41). Having reviewed said motion, the Court FINDS:

1. The United States commenced this action pursuant to 18 U.S.C.
§ 924(d);

2. A Preliminary Order of Forfeiture was entered on April 2, 2020 (Doc.
39);

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21

U.S.C. § 853(n)(1);
Case 1:19-cr-00024-SPW Document 42 Filed 06/25/20 Page 2 of 2

4, There appears there is cause to issue a forfeiture order under 18
U.S.C. § 924(d);

It is therefore ORDERED, DECREED, AND ADJUDGED that:

l. The Motion for Final Order of Forfeiture (Doc. 41) is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

*Taurus, model PT709 SLIM, 9 mm, semi-automatic pistol (S/N:
TJN14494); and

“Ruger, model SR40, 40 caliber, semi-automatic pistol (S/N: 342-
49846).

a. The United States shall have full and legal title to the forfeited property
and may dispose of it in accordance with law.

ate
DATED this 45 day of June, 2020.

Birccec: te teaibit

“SUSAN P. WATTERS
United States District Court Judge
